Title: From Thomas Jefferson to Albert Gallatin, 24 April 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            To the Secretary of the Treasury
                     
                            Apr. 24. 07.
                        
                        Be pleased to direct paiment to be made to Caesar A. Rodney Attorney Genl. of the US. out of the fund
                            appropriated to defray the contingent charges of government of the sum of five thousand dollars for which he is to be
                            charged on the Treasury books
                        
                            Th: Jefferson
                     
                        
                    